Citation Nr: 1625941	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-46 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left knee arthritis.

2.  Entitlement to service connection for right leg disability, to include  radiculopathy or neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to March 1970

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for right leg disability, to include  radiculopathy or neuropathy (formerly framed as lower extremity neuropathy) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is as least as likely as not that the Veteran's left knee arthritis is due to a shrapnel injury while on active duty.


CONCLUSION OF LAW

The criteria for service connection for left knee arthritis are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeal for service connection for left knee arthritis there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits

The Veteran contends that his left knee arthritis is related to his shrapnel wounds in service.  The Board finds that the evidence supports the Veteran's contention and service connection for left knee arthritis is warranted.  

The Veteran has a current  diagnosis of left knee arthritis most recently documented in his October 2015 VA examination.  The first element of service connection, a current disability has been met.  See Holton, supra.

The Veteran's Service Treatment Records (STRS) contain evidence that the Veteran incurred shrapnel wounds to both lower extremities in March 1969.  In a General Medical Examination in October 1970, seven months after separation from service, a VA examiner noted that the Veteran's left knee hurts on walking while noting that the Veteran had normal pain free motion upon examination.  The second element of service connection an in-service incurrence is met.  See Holton, supra.

The October 2015 VA examination noted that the Veteran's reported symptoms in the October 1970 examination demonstrated Patellofemoral Pain Syndrome (PFPS) as a result of a shell fragment injury in-service.  In turn the examiner found that this PFPS progressed to degenerative joint disease, which would be consistent with the positive nexus opinion for the right knee in April 2010.  The Board finds that this opinion is probative as to the etiology of the Veteran's left knee degenerative joint disease.  The Board also notes a negative opinion was produced in January 2016.  Upon review of this opinion, the Board finds that it lack probative value because it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  In particular, the examiner writes that the active duty records clearly and unmistakably indicated mild scars only, without loss of lower extremity function and/or left knee joint compromise.  However, while the examiner notes that the service injury only produced mild scars, the Veteran's STRs contradict this assessment noting in a March 1969 Narrative Summary that there was extensive fragment wounds overlying the left lateral hip region and the left knee region.  This erroneous representation of the Veteran's in-service injury presents an inaccurate factual premise for the opinion; thus, the opinion is inadequate.  Thus, the Board finds that the October 2015 opinion relating the Veteran's left knee arthritis to his in-service injury is both adequate and sufficient to meet the final element of service connection, a nexus between a current disability and an in-service injury.  See Holton, supra. Accordingly, entitlement to service connection for left knee arthritis is warranted.


ORDER

Entitlement to service connection for a left knee disability is granted


REMAND

Regrettably, a remand is necessary to address the remaining issue of service connection for a right leg disability, to include radiculopathy or neuropathy.  Upon review of the claims file, the Board discovered the Veteran's VA treatment records have not been updated since February 2012.  Additionally, those records collected from March 2010 to February 2012 seem to have been collected sporadically, with gaps.  As it appears from the VA treatment records that the Veteran has been received VA care on an ongoing basis records from March 2010 to present, complete VA treatment records  should be collected before adjudication can proceed.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should collected from the Columbia VAMC and all associated outpatient centers and clinics.  In particular, the AOJ should retrieve all VA treatment records from March 2010 to present, to ensure that all relevant records are received.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  If, and only if, the AOJ finds that a current disability of the Veteran's right lower extremity is documented in the VA treatment records, the AOJ should take the appropriate steps to ensure a VA examination is provided to determine whether such a right lower extremity disability, to include neuropathy or radiculopathy, is related to either the Veteran's service or his lower back disability, or otherwise etiologically related to the Veteran's service. 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


